FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JOSHUA JAMES FROST ,                       No. 11-35114
               Petitioner-Appellant,
                                               D.C. No.
                   v.                       2:09-cv-00725-
                                                 TSZ
 RON VAN BOENING , Superintendent,
             Respondent-Appellee.              ORDER


                  Filed February 25, 2013


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35–3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.